Citation Nr: 1816227	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee degenerative joint disease.

5.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left knee degenerative joint disease.



(The issue of entitlement to reimbursement of concurrent retirement disability pay (CRDP) withholdings from July to September 2014 will be addressed in a separate Board decision.)


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1960 to September 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2013 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Initially, in this case, the claims file was lost and had to be "rebuilt."  Despite efforts untaken by the RO, the service treatment records and records received prior to August 2006 were unable to be obtained and are considered permanently unavailable.  

A claim to reopen service connection for hypertension and increased disability ratings for the right and left knee osteoarthritis was received in March 2013.  The September 2013 rating decision declined to reopen service connection for hypertension and denied increased disability ratings in excess of 10 percent for right and left knee degenerative joint disease.      

Claims for service connection for bilateral hearing loss and tinnitus were received in August and September 2014, respectively.  The April 2015 rating decision, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

In July 2016, the Board, in pertinent part, reopened service connection for hypertension and remanded the issues of service connection for hypertension, bilateral hearing loss, and tinnitus and increased disability ratings in excess of 10 percent for right and left knee degenerative joint disease for additional development.  In January 2018, the Board obtained a Veterans Health Administration (VHA) medical opinion with respect to the issue of service connection for hypertension. 

As discussed below, the Board is granting service connection for hypertension, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board remand instructions with respect to this issue is rendered moot.  The Board is remanding the issues of increased disability ratings in excess of 10 percent for right and left knee degenerative joint disease for additional development.  

With respect to service connection for bilateral hearing loss and tinnitus, denied herein, pursuant to the July 2016 Board remand instructions, a statement of the case was issued in October 2016.  As such, the Board finds there has been substantial compliance with the prior Board remand orders with respect to these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake,	 22 Vet. App. 97 (2008).              

Subsequent to the most recent October 2016 statement of the case (bilateral hearing loss and tinnitus) and May 2017 supplemental statement of the case (hypertension and bilateral knee disabilities), the Veteran has repeatedly submitted additional evidence.  This evidence is either duplicative or unrelated to the issues currently in appellate status before the Board.  Further, the substantive appeals were received after February 2, 2013 (received by VA in July 2014 and November 2016); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration, which has not been requested in this case.  38 U.S.C. § 7105(e) (2012).     

With respect to the issue of service connection for hypertension and increased disability rating ratings for right and left knee degenerative joint disease, in September 2015, the Veteran testified at a Board videoconference hearing at the local RO in Atlanta, Georgia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The Veteran has not requested a Board hearing with respect to the issues of service connection for bilateral hearing loss and tinnitus. 

Finally, in January 2018, the Board received the Veteran's motion for revision of a July 2016 Board decision on the basis of clear and unmistakable error (CUE).  The Board's Rules of Practice and Procedure require that these requests be considered the order in which they are received.  38 C.F.R. § 20.1405(a) (2017).  The motion has been docketed.  While the issues decided herein were remanded by the same July 2016 Board decision, the issue of CUE in a Board decision applies only to those issues decided on the merits.  As such, action with respect to the issues on appeal need not be deferred until resolution of the CUE motion.      

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  The issues of increased disability ratings in excess of 10 percent for right and left knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed hypertension, bilateral sensorineural hearing loss, and tinnitus.

2.  The Veteran was treated for high blood pressure during service.

3.  Symptoms of hypertension have been continuous since service.

4.  The Veteran sustained acoustic trauma during service.

5.  Symptoms of bilateral sensorineural hearing loss and tinnitus did not begin during active service, were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6.  The Veteran's bilateral sensorineural hearing loss and tinnitus first manifested many years after service separation and are not causally or etiologically related to active service.   


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2017).  

2.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

3.  Tinnitus was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board grants service connection for hypertension, constituting a full grant of the benefit sought on appeal with respect to this issue; therefore, no discussion of VA's duty to notify and to assist is necessary.  The Board is remanding the issues of increased disability ratings in excess of 10 percent for right and left knee degenerative joint disease.

With respect to the issues of service connection for bilateral hearing loss and tinnitus, in this case, notice was provided to the Veteran in March 2015, prior to the initial adjudication of the claims in April 2015.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates; thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include some service treatment records, VA treatment records, private treatment records, VA examination reports, a January 2018 VHA medical opinion, a copy of the September 2012 decision review officer (DRO) hearing transcript, a copy of the September 2015 Board hearing transcript, and lay statements.

The majority of service treatment records from the Veteran's active service are unavailable.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that the heightened duty to assist has been met.  

In this case, the claims file was lost during the pendency of a claim for service connection for prostate cancer.  The file was "rebuilt," but the AOJ was unable to obtain any records prior to August 2006, including the service treatment records.  In April 2011, the AOJ sent the Veteran a letter requesting any service treatment records in his possession.  Also in April 2011, the AOJ attempted to acquire service treatment records from the National Personnel Records Center (NPRC), but received a response that all the service treatment records had been mailed pursuant to a request by VA in October 1981.  

In August 2011 correspondence, the Veteran was notified that a complete set of the service treatment records were unable to be obtained and that the ultimate responsibility for furnishing evidence rested with the claimant.  The AOJ requested that the Veteran submit any service treatment records in his possession, to which the Veteran did not respond.  In December 2011, the AOJ made a formal finding of the unavailability of these records.  In a September 2015 written statement, the Veteran stated that he did not have any copies of the service treatment records.    

Even if additional service treatment records were located, such records would not have any tendency to substantiate the claims denied herein.  As explained below, for the issues of service connection for bilateral hearing loss and tinnitus, denied herein, the Veteran has not contended that he was diagnosed with bilateral hearing loss or tinnitus, or otherwise had symptoms of diminished hearing acuity or tinnitus, during service.  Rather the Veteran has consistently contended that the claimed bilateral hearing loss and tinnitus are related to in-service exposure to acoustic trauma.  As discussed below, the Veteran's exposure to acoustic trauma during service has been substantiated, as it has been found to be an adjudicatory fact, so is no longer in dispute or capable of further substantiation.  Any service treatment records, if obtained, would merely confirm service consistent with the noise exposure VA acknowledges the Veteran was exposed to.  For this reason, there is no reasonable possibility that service records could aid in substantiating the claims for service connection for bilateral hearing loss and tinnitus.

Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.    

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  With respect to the issues of service connection for bilateral hearing loss and tinnitus, the Veteran was provided a VA examination in December 2014 and an addendum VA medical opinion was obtained in February 2015 (the reports of which have been associated with the claims file).  The Board finds that the VA examination report and medical opinion report, taken together with the other evidence of record, are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issues of service connection for bilateral hearing loss and tinnitus.  The VA examiner interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale as to the etiology of the current bilateral hearing loss and tinnitus.    

Finally, with respect to the issues of hypertension, granted herein, and increased disability ratings for right and left knee degenerative joint disease, remanded herein, the Veteran testified at a hearing before the Board in September 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  With respect to the issues of service connection for bilateral hearing loss and tinnitus, denied herein, the Veteran was provided an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   


Service Connection Law and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with hypertension, bilateral sensorineural hearing loss, and tinnitus.  Cardiovascular-renal disease, to include hypertension, is recognized by VA as a "chronic disease" under 38 C.F.R.		 § 3.309(a) (2017).  Sensorineural hearing loss is considered an organic disease of the nervous system, which is also listed as a "chronic disease" under 38 C.F.R.	 § 3.309(a).  Further, the U.S. Court of Appeals for Veterans Claims (Court) has held that tinnitus, at a minimum where there is evidence of acoustic trauma, is an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply to all service connection issues decided herein.

For a chronic disease such as hypertension, hearing loss, and tinnitus, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R.		 § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system and cardiovascular-renal disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In an August 2017 written statement, the Veteran requested that the Board "review every letter and enclosures and exhibits that [he] has submitted" related to the appealed issues.  The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.     

Service Connection for Hypertension

The Veteran essentially contends that he developed high blood pressure during service that continued since service separation.  The Veteran contends that he had high blood pressure readings during service resulting in curtailment of flying status in 1972 while stationed in Germany.  The Veteran contends that he continued to have high blood pressure from service separation that was subsequently diagnosed as hypertension in 1992.  See September 2015 Board hearing transcript at 28-30; see also July 2014 substantive appeal, September 2015 written statement.

First, the evidence of record demonstrates that the Veteran has current diagnosed hypertension for VA purposes.  "Hypertension" refers to persistently high arterial blood pressure.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R.	 § 4.104, Diagnostic Code 7101, Note 1 (2017).  A March 2017 VA examination report notes that the Veteran has currently diagnosed hypertension requiring continuous medication.

Next, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran was treated for high blood pressure during service in 1972.  Throughout the course of this appeal, the Veteran has consistently contended that he was treated for high blood pressure during service that resulted in curtailment of flying status while stationed in Germany in 1972.  See e.g., July 2014 substantive appeal, September 2015 Board hearing transcript at 28-30.  As discussed in the July 2016 decision and remand, the Board has previously found that the lay statements from the Veteran serve as some evidence that he may have had instances of high blood pressure during service.  

As noted above, the majority of the service treatment records are missing and presumed destroyed.  See December 2011 formal finding on the unavailability of service treatment records.  A June 1974 flight certificate notes that the Veteran was prohibited from flying in accordance with paragraph 2-10e of Army Regulation 
95-1.  The Board finds that the evidence, detailed above, is sufficient to place in equipoise as to whether the Veteran experienced high blood pressure during service.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of hypertension have been continuous since service.  Although the Veteran was not specifically diagnosed with hypertension in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates an instance of high blood pressure and the Veteran has reported continuing high blood pressure during service and continuing since separation and was eventually placed on blood pressure medication in 1992.  

The Board finds that the Veteran has provided credible statements as well as lay histories provided to medical personnel that his hypertension symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  In an August 2013 letter, Dr. J.W. noted that the Veteran had a long history of borderline high blood pressure prior to first being treated in 1992.  An April 2005 private problem list notes hypertension with a diagnosis date of April 1980.  Further, in a January 2018 VHA medical opinion report, the VHA doctor opined that, if the Veteran was treated for high blood pressure during service in Germany in 1972 - which the Board as found above - then that supports the contention hypertension was incurred in service.    

The Board finds the Veteran's assertions of the onset of hypertension during service and the reports of hypertension symptomatology since service, in the context of the in-service high blood pressure reading, current diagnoses, and January 2018 VHA medical opinion report, are sufficient to place in equipoise the question of whether the current hypertension was incurred in service and is etiologically related to the high blood pressure readings in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for hypertension is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of entitlement.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran essentially contends that the current bilateral hearing loss and tinnitus were caused by noise exposure from the firing range, simulated and actual combat operations including from gunfire, bombs, mortars, and grenades, and jet engine noise both on the ground and while in flight as an aviator.  The Veteran contends that noise induced hearing loss can be immediate or take a long time to be noticeable.  See e.g., October 2015 and September 2016 written statements.  

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See December 2014 VA examination report; see also 38 C.F.R. § 3.385.  The evidence of record also demonstrates that the Veteran has a current tinnitus disability.  At the December 2014 VA examination, the Veteran reported tinnitus.  See Charles v. Principi,	 16 Vet. App. 370, 374 (2002) (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from in-service noise exposure from the firing range, simulated and actual combat operations including from gunfire, bombs, mortars, and grenades, and jet engine noise both on the ground and while in flight as an aviator.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.	 § 1154(a) (2012).  

After reviewing all the evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss and tinnitus were not incurred in service, and may not be presumed to be incurred therein.  As bilateral hearing loss and tinnitus (as organic diseases of the nervous system) are chronic diseases under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  The Board finds that the evidence does not show that symptoms of bilateral hearing loss or tinnitus were chronic in service, were continuous since service, and were not shown to a compensable degree within one year of service.  

The Veteran has not reported experiencing chronic symptoms of hearing loss or tinnitus during service or continuously since service separation.  While the Veteran is competent to report symptoms of hearing loss or tinnitus that he experiences at any time (see Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation")), he has not reported that he experienced chronic in-service symptoms or continuous post-service symptoms of hearing loss or tinnitus.  Rather the Veteran has contended only that the in-service noise exposure caused the subsequent development of hearing loss and tinnitus after service.  See e.g., October 2015 and September 2016 written statements.  There is no evidence of record with respect to chronic symptoms of hearing loss or tinnitus during service.  As such, the Board finds that the Veteran did not experience chronic symptoms of sensorineural hearing loss or tinnitus during service.  38 C.F.R. § 3.303(b).      

On the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral hearing loss or tinnitus since service separation.  The Veteran has not reported continuous symptoms since service during the course of this appeal or to health care professionals.  At the December 2014 VA examination, the Veteran reported being unsure of when the tinnitus started and did not report continuous symptoms since service.   

The first recorded symptomatology of bilateral hearing loss or tinnitus is found in August and September 2014, over 24 years after service separation, when the Veteran first claimed service connection for the same.  The December 2014 VA examination is the first at which time the Veteran's hearing was noted to be deteriorating or that tinnitus was present.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).      

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, as noted above, the Veteran has not reported continuous symptoms of hearing loss or tinnitus since service separation.  For these reasons, the Board finds that the weight of the evidence is against a finding of chronic symptoms in service or continuity of symptomatology after service.  Id.

In addition, as discussed above, the first notation of symptomatology potentially related to bilateral hearing loss or tinnitus is contained in a December 2014 VA examination report, 24 years after service separation; therefore, neither bilateral hearing loss nor tinnitus was not shown within the first year of discharge and the presumptions 38 U.S.C.. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.  

The Board further finds that the weight of the evidence demonstrates that the current bilateral hearing loss and tinnitus are not otherwise related to active service, to include the in-service noise exposure.  

The Veteran submitted articles detailing the general effects of and information regarding noise-induced hearing loss.  One article entitled "noise-induced hearing loss" notes that it "can be immediate or it can take a long time to be noticeable."  The Veteran submitted an email from the National Institute on Deafness and Other Communication Disorders (NIDCD) that provided general reference material and links with regard to noise induced hearing loss.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).    

The articles submitted by the Veteran provide general information that noise exposure can cause hearing loss.  The Board finds these articles are outweighed by the December 2014 VA examination report and February 2015 VA medical opinion report, discussed below, that focus specifically on this particular Veteran's current bilateral hearing loss and tinnitus and specific in-service noise exposure in concluding that whether either was due to in-service noise exposure could not be resolved without resorting to mere speculation

In December 2014, the Veteran underwent a VA audiology examination.  The Veteran reported in-service noise exposure from combat activity, as an aviator, and firing weapons.  The Veteran reported using hearing protection and requiring a hearing conservation program.  The VA examiner indicated that whether the Veteran's hearing loss is as likely as not due to in-service noise exposure could not be resolved without resorting to mere speculation.  The VA examiner indicated that there were no medical or audiological records to review and threshold shifts during the Veteran's service could not be determined.  The VA examiner further opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the (non-service-connected) bilateral hearing loss because tinnitus is known to be a symptom associated with hearing loss.  

In a February 2015 addendum VA medical opinion, the VA examiner noted that the pertinent evidence of record was limited to the complete audiological evaluation done in December 2014.  As such, the VA examiner opined that it was not possible to comment on whether or not hearing loss and tinnitus were incurred in or caused by the in-service acoustic trauma.

The Board finds that the December 2014 VA examination report and February 2015 addendum VA medical opinion report were adequate for evaluation purposes and highly probative.  Specifically, during the VA examination, the examiner reviewed the claims file, interviewed the Veteran, and conducted an audiometric testing.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history and in-service noise exposure or misstated any relevant fact.  The VA examiner acknowledged the in-service noise exposure, and provided accompanying rationale for why providing the requested opinion would be speculative.  The VA examiner also specifically attributed the tinnitus to the (non-service-connected) bilateral hearing loss and not the in-service noise exposure.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the bilateral hearing loss and tinnitus and had sufficient facts and data on which to base the conclusion.  As such, the Board accords the December 2014 VA examination report and February 2015 addendum VA medical opinion report great probative weight.  

The Veteran has contended throughout the course of this appeal that the current bilateral hearing loss and tinnitus was caused by the in-service noise exposure.  See e.g., October 2015 and September 2016 written statements.  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Under the facts of this case that include no continuous post-service symptoms, the Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of a medically complex disorders such as bilateral sensorineural hearing loss or tinnitus.  While the Veteran is competent to report symptoms as they come to him through his senses (e.g., that he appreciated diminished hearing acuity or ringing in the ears), hearing loss, as defined by VA regulations, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis and the Veteran has not been shown to have the requisite medical knowledge, training, or experience to render a competent medical opinion regarding the cause of the bilateral hearing loss or tinnitus.  See Jandreau, 492 F. 3d at 1377 n. 4.  Such competent evidence has been provided by the medical personnel who examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Based on the above, the Board finds the Veteran is not competent to provide an opinion of nexus between the current bilateral hearing loss or tinnitus and service, especially in this case where there is no chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral hearing loss and tinnitus were not incurred in active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claims under all theories of service connection, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Increased Ratings for Right and Left Knee Degenerative Joint Disease

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at any of the VA examinations during the appeal period.  See August 2013 and March 2015 VA examination reports.  For these reasons, the Board finds that an additional VA examination may aid in resolution of the issues on appeal.  

Accordingly, the issues of increased disability ratings in excess of 10 percent for right and left knee degenerative joint disease are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  Expedited handling is requested.)

1.  Schedule a VA examination(s) to assist in determining the current severity of the right and left knee disabilities.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knee joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the right or left knee disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

2.  Then, readjudicate the issues on appeal in light of all pertinent evidence.  If any part of the appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


